Citation Nr: 1339496	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 2011 for a 10 percent evaluation for eczema. 

2.  Entitlement to special monthly compensation due to the need for aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1945 to May 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted a request for a hearing before a Veterans Law Judge at the RO.  He withdrew this request in April 2013, and the Board will proceed with consideration of his appeals.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation of his service connected eczema was received on May 23, 2011.  

2.  VA treatment records dated January 15, 2011, show that the Veteran met the rating criteria for a 10 percent evaluation for eczema as of that date; no earlier evidence demonstrates entitlement. 

3.  A September 1948 rating decision that reduced the evaluation for the Veteran's eczema from 10 percent to zero percent was not appealed and became final.

4.  An August 2000 rating decision that denied entitlement to a 10 percent evaluation for the Veteran's eczema was not appealed and became final.  

5.  The record does not contain any unaddressed formal or informal claims for an increased evaluation for eczema.

6.  The Veteran's only service connected disability is eczema, evaluated as 10 percent disabling; the evidence does not show that the Veteran requires personal assistance from others to protect himself or perform the activities of daily living, or that he is substantially confined to his dwelling and the immediate premises due to his eczema. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for eczema have been met as of January 15, 2011; the criteria for an evaluation prior to January 11, 2011 have not been met.  38 U.S.C.A. §§ 5107(b), 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. 3.155(a), 3.157(b), 3.400, 4.118, Code 7806 (2013).  

2.  The criteria for special monthly compensation due to the need for aid and attendance or being housebound have not been met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a September 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  All relevant VA treatment records have also been obtained.  The Veteran was provided a VA examination of his eczema in September 2011, which is fully adequate.  Although the Veteran has not been provided an examination specifically for his claim for special monthly compensation, his combined evaluation is only 10 percent.  Moreover, the relevant criteria are discussed on several occasions in the VA treatment records.  The duties to notify and to assist have been met.  

Earlier Effective Date

The Veteran contends that he is entitled to a date prior to May 23, 2011, for assignment of a 10 percent evaluation for his service connected eczema.  He argues that he never received any of the compensation to which he was entitled following the initial grant of service connection in 1947, and he wants payment from that date.  

The record shows that entitlement to service connection for eczema was granted in an October 1947 rating decision.  A 10 percent evaluation was assigned, effective from May 21, 1947, the day after his discharge from service.  

A September 1948 rating decision decreased the 10 percent evaluation to a noncompensable level, effective from November 28, 1948.  The Veteran was notified of this proposed reduction in a September 1948 letter.  There was no response, and the reduction was effectuated.  A January 1949 rating decision confirmed the reduction.  

The zero percent evaluation remained in effect in September 1999, at which time the Veteran submitted a claim for an increased evaluation.  This was denied in an August 2000 rating decision.  

The Veteran's current claim for an increased rating was received on May 23, 2011.  Upon completion of a VA examination and after obtaining pertinent VA treatment records, the evaluation for his eczema was increased to 10 percent in a November 2011 rating decision, effective the May 23, 2011 date of receipt of the claim for an increase.  The Veteran submitted a notice of disagreement with the November 2011 rating decision which initiated in the current appeal.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

The Board finds that entitlement to an effective date of January 15, 2011 is warranted for the 10 percent evaluation for the Veteran's service connected eczema.  However, entitlement to an effective date prior to January 15, 2011 is not shown.  

The evidence includes a January 15, 2011 VA treatment record which shows that the Veteran was seen for the recurrence of a chronic scalp rash that would primarily involve his scalp but may also extend to his face.  The Veteran reported that the rash was self limiting and would resolve after five or more days.  On examination, the Veteran had multiple diffuse well circumscribed, rounded lesions on the scalp with one to two patches on to the face on either side.  There was positive evidence of excoriation.  

The Board finds that the January 15, 2011 treatment record described above contains sufficient evidence to support a 10 percent evaluation.  The relevant rating criteria hold that a 10 percent evaluation is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed areas are affected.  See 38 C.F.R. § 4.118, Code 7806.  Although the January 15, 2011 examiner did not provide an estimate of the percentage of the exposed area involved, the Board notes that the description of the affected areas are very similar to those described in the September 2011 VA examination, as well as the photographs obtained at that time.  Given that the Veteran's eczema affected his scalp and face, and the photographs show that he is bald, it is as likely as not that at least 5 percent of his exposed skin was affected as of January 15, 2011.  As this treatment is dated within the year prior to the receipt of his May 23, 2011 claim, it is the proper effective date for the increased evaluation.  All reasonable doubt has been resolved in favor of the Veteran in reaching this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.400(o)(2).

However, the Board must also find that there is no basis for a 10 percent evaluation prior to January 15, 2011.  

First, a review of the remainder of the VA treatment records fails to show any further treatment for eczema in the year prior to the receipt of the May 23, 2011 claim.  It follows that an earlier effective date cannot be assigned on that basis.  38 C.F.R. § 3.400(o)(2).

As for the Veteran's contention that he has failed to receive compensation for the 10 percent evaluation to which he has been entitled since 1947, his original 10 percent evaluation was decreased to a noncompensable level in the September 1948 rating decision.  He was informed of this reduction and provided his appellate rights in a September 1948 letter, but he did not submit a notice of disagreement with the September 1948 rating decision.  Therefore, this decision is final, and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).  The Veteran does not argue that this rating decision contains clear and unmistakable error.  

At this juncture, the Board notes that the Veteran submitted a change of address form to VA the same week that the September 1948 notification letter was mailed, which raises the possibility that he never received notification of the reduced evaluation for his service connected eczema.  This letter was sent to the Veteran's old address.  However, a closer review of the record shows that it is unlikely it was not received.  

First, there is no indication that the September 1948 notification letter was not received by the Veteran.  The Veteran does not contend that he never received the notification.  The claims folder does not include any returned mail or inquiries from the Veteran regarding the monthly compensation check he was not receiving.  

More importantly, in a November 1950 letter to the VA, the Veteran noted that he was "rated 0% for my service-connected skin condition."  This clearly demonstrates that he was aware of the reduction in the evaluation for his service connected eczema.  He also requested service connection for several other disabilities in this letter.  His claims were addressed in a January 1951 rating decision, which also continued the zero percent rating for eczema.  This rating decision was not appealed, and is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  On this occasion, the notification letter was mailed to the Veteran's most recent address.  

The record does not show that the Veteran ever submitted any unaddressed claims for an increased evaluation for his eczema subsequent to November 1950.  A September 1999 claim for an increased rating for eczema was denied in an August 2000 rating decision.  The Veteran did not submit another request for an increased evaluation until the May 23, 2011 claim that led to the current appeal.  A review of VA treatment records does not show treatment for the skin condition prior to January 11, 2011 that might serve as an informal claim.  

In summary, while an effective date of January 15, 2011 is warranted based on the medical evidence, there is no basis for an effective date prior to that day.  The September 1948 rating decision that reduced the evaluation for the Veteran's eczema was not appealed and is final, and there are no unaddressed claims formal or informal contained in either communications from the Veteran or VA treatment records on which an earlier effective date could be based.  38 C.F.R. §§ 3.155(a); 3.157(b).  

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation due to the need for aid and attendance or for being housebound.  He notes that he has undergone heart surgery and has severe diabetes, both of which impair his ability to live independently.  

Special monthly compensation is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b) (2013).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a); see, e.g., Turco v. Brown, 9 Vet. App. 222 (1996).

Special monthly compensation provided by 38 U.S.C.A. § 1114(s) is also payable when the veteran has a single service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent, or when a veteran is permanently housebound by reason of service connected disabilities.  A veteran is "housebound" when he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in him being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the evidence does not show that the Veteran is entitled to special monthly compensation due to the need for aid and attendance or being housebound as a result of his service connected eczema.  

The Veteran's only service connected disability is his eczema, which is evaluated as 10 percent disabling.  Although the September 2011 VA examination did not specifically address aid and attendance or being housebound due to eczema, the examiner did report that the eczema did not result in any other pertinent physical findings, complications, conditions, signs or other symptoms not listed elsewhere in the examination report.  

The Veteran does not contend that his eczema alone causes him to have need for aid and attendance or renders him housebound.  In fact, his contentions include a long list of other nonservice connected disabilities which he believes entitles him to extra benefits.  However, the Veteran is reminded that non-service connected disabilities are not for consideration in determining entitlement to special monthly compensation on these bases.  

Finally, even if the effects of all disabilities were to be considered, the record still does not shows that the Veteran requires aid and attendance or is housebound.  VA medical records dating from 2005 to 2012 show that he was periodically questioned as to his living situation and ability to perform his activities of daily living.  On each occasion, including as recently as April 2012, the Veteran reported that he felt safe in his living environment, and that he was able to perform his activities of daily living to include dressing, toileting, standing, sitting, and eating.  Furthermore, there is no evidence the Veteran is housebound.  The record shows that he missed a January 2011 appointment with a VA social worker due to the flare-up of an old back pain that gave him some difficulty in ambulating and driving, but he insisted that he would be well enough to attend a new appointment the following week.  

Therefore, as the Veteran's only service connected disability is his eczema evaluated as 10 percent disabling, and as the evidence does not show that the Veteran requires aid and attendance or that he is housebound on any basis, much less as due to the eczema, entitlement to special monthly compensation is not established.  


ORDER

Entitlement to an effective date of January 15, 2011, but no earlier, for a 10 percent evaluation for eczema is established; to this extent the appeal is allowed. 

Entitlement to special monthly compensation due to the need for aid and attendance or being housebound is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


